DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2022 has been entered.
 
Status of Claims
Claims 3-5 are canceled.  Claims 1-2 and 6-7 are pending where claim 1 has been amended.  Claims 6 and 7 are withdrawn from consideration and claims 1 and 2 remain for examination on the merits.
Status of Previous Rejections
The previous 35 USC § 103 rejections of the claims have been maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as obvious over US 6053994 to Saleh et al.
Regarding claim 1, Saleh discloses a method of manufacturing a copper alloy wire lying within the instantly claimed ranges, such as comprising the steps of: (a) performing a solid -solution treatment to a copper material having a state in which zirconium is solid-solved in copper to form the copper material having a supersaturated solid solution state; (b) after the step (a), elongating the copper material having the supersaturated solid solution state to form a first wire material; (c) after the step (b), performing a thermal treatment to the first wire material to form a first copper alloy wire; (d) after the step (c), elongating the first copper alloy wire to form a second wire material; and (e) after the step (d), performing a thermal treatment to the second wire material to form a second copper alloy wire wherein, in the step (c), a precipitate containing the zirconium is deposited in the first copper alloy wire, in the step (d), the precipitate is dispersed in the second copper alloy wire, and in the step (e), a thermal treatment is performed to the second wire material at 750 °F (within the claimed range of 350 to 400 °C) to deposit a precipitate containing the zirconium in the second copper alloy wire.
(Saleh, abstract, column 3 line 8 – column 4 line 7, Examples 1 and 2, column 4 line 10-column 5 line 32, Tables I and II, samples 8 and 20).
Regarding the limitations “wherein a content rate of the zirconium in the copper material is equal to or larger than 1000 ppm by weight and equal to or smaller than 2000 ppm by weight,” “when a diameter of the second copper alloy wire is 0.05 mm or more and 0.20 mm or less, an electrical conductivity of the second copper alloy wire is equal to or higher than 87% IACS,” and “when a diameter of the second copper alloy wire is 0.05 mm or more and 0.20 mm or less, a tensile stress of the second copper alloy wire is equal to or higher than 545 MPa,”  Saleh discloses that zirconium may be from 0.01-0.15 wt%, the diameter of the wire may be 0.010 inch (0.254 mm) or less, the electrical conductivity may be at least 85% IACS, and the tensile strength may be 55 ksi (379 MPa) or higher (Saleh, column 1 line 66 – column 2 line 8), overlapping the instantly claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Saleh including the instantly claimed because Saleh discloses the same utility throughout the disclosed ranges.
Regarding the limitation “wherein, in the step (a), water cooling is performed so that a temperature of the copper material that is 800 to 850 °C goes down to about 15 to 20 °C for 5 to 10 seconds,” Saleh discloses solution treating the copper material at a temperature of 1600-1800 °F (871-982 °C), close to the instantly claimed range of 800-850 °C, followed by quenching and cold working (Saleh, column 3, lines 24-33).  Although Saleh does not explicitly state that the quenching is a water quenching, one of ordinary skill in the art would immediately recognize water quenching from the disclosed genus of quenching as water is one of the cheapest, most widely available and common medium for quenching.  Regarding the instantly claimed temperature ranges, the temperature of the wire of Saleh would necessarily pass through the temperature range of 800 to 850 °C while in the process of being cooled from 1600-1800 °F to a temperature for cold working, thus meeting the claimed temperature limitation as the claims do not require the wire to be held at a temperature of 800 to 850 °C for any defined length of time.  Alternatively, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (See MPEP 2144.05 [R-5]).  In the instant case, the temperature of Saleh is close enough to the instantly claimed range of temperature that one of ordinary skill in the art would expect them to have the same properties. Regarding the limitation of “goes down to about 15 to 20 °C for 5 to 10 seconds,” generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 [R-5].  In the instant case, Saleh discloses that quenching is followed by cold working and as such one of ordinary skill of the art would be motivated to quench to cold working temperatures (e.g. 15-20 °C) and maintain for a short time (e.g. 5 to 10 seconds) in order to expedite processing of the copper alloy.
Regarding the limitation “a second copper alloy wire having a copper crystal grain diameter that is equal to or smaller than 1 μm,” when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the copper alloy wire of Saleh would be expected to have the same or similar properties as the instantly claimed copper alloy wire because the copper alloy wire of Saleh has the same or substantially the same composition and is produced by an identical or substantially identical process as the instantly claimed copper alloy wire.  
Regarding claim 2, Saleh discloses in the step (c), the thermal treatment is performed to the first wire material at 750 °F (within the instantly claimed range of 350 to 400 °C) (Saleh, abstract, Example 1, column 4 lines 10-55, Table I, sample 8).
Response to Arguments
Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive.
Applicant argues that Saleh does not disclose the limitation “wherein, in the step (a), water cooling is performed so that a temperature of the copper material that is 800 to 850 °C goes down to about 15 to 20 °C for 5 to 10 seconds.”  This is not found persuasive because Saleh discloses solution treating the copper material at a temperature of 1600-1800 °F (871-982 °C), close to the instantly claimed range of 800-850 °C, followed by quenching and cold working (Saleh, column 3, lines 24-33).  Although Saleh does not explicitly state that the quenching is a water quenching, one of ordinary skill in the art would immediately recognize water quenching from the disclosed genus of quenching as water is one of the cheapest, most widely available and common medium for quenching.  Regarding the instantly claimed temperature ranges, the temperature of the wire of Saleh would necessarily pass through the temperature range of 800 to 850 °C while in the process of being cooled from 1600-1800 °F to a temperature for cold working, thus meeting the claimed temperature limitation as the claims do not require the wire to be held at a temperature of 800 to 850 °C for any defined length of time.  Alternatively, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (See MPEP 2144.05 [R-5]).  In the instant case, the temperature of Saleh is close enough to the instantly claimed range of temperature that one of ordinary skill in the art would expect them to have the same properties. Regarding the limitation of “goes down to about 15 to 20 °C for 5 to 10 seconds,” generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 [R-5].  In the instant case, Saleh discloses that quenching is followed by cold working and as such one of ordinary skill of the art would be motivated to quench to cold working temperatures (e.g. 15-20 °C) and maintain for a short time (e.g. 5 to 10 seconds) in order to expedite processing of the copper alloy.
Applicant argues that Saleh does not disclose the limitations “wherein a content rate of the zirconium in the copper material is equal to or larger than 1000 ppm by weight and equal to or smaller than 2000 ppm by weight,” “when a diameter of the second copper alloy wire is 0.05 mm or more and 0.20 mm or less, an electrical conductivity of the second copper alloy wire is equal to or higher than 87% IACS,” and “when a diameter of the second copper alloy wire is 0.05 mm or more and 0.20 mm or less, a tensile stress of the second copper alloy wire is equal to or higher than 545 MPa.”  This is not found persuasive because Saleh discloses that zirconium may be from 0.01-0.15 wt%, the diameter of the wire may be 0.010 inch (0.254 mm) or less, the electrical conductivity may be at least 85% IACS, and the tensile strength may be 55 ksi (379 MPa) or higher (Saleh, column 1 line 66 – column 2 line 8), overlapping the instantly claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Saleh including the instantly claimed because Saleh discloses the same utility throughout the disclosed ranges.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738